DIXON, C.J.,
respectfully dissents from the refusal of the court to grant relief in this appeal by a lawyer from a private reprimand. It is my view that it was more important, in every respect, to record the evidence against crooked witnesses than to stop the phone conversation until he could obtain the consent of the party’s lawyer.
Sports rules are interpreted literally. Rules of law and ethical conduct are not. A highly developed sense of discrimination is required. Literal interpretation of the Canons of Ethics can lead to the same irrational conclusions as literal interpretation of scripture.
The lawyer violated a rule of ethical conduct. The violation should be excused under the doctrine of necessity, a defense almost universally recognized, even to charges of violation of criminal statutes. Section 3.02, A.L.I. Model Penal Code.